UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-2262


EDWIN ANTONIO ALGARIN MOURE,

                   Plaintiff - Appellant,

             v.

COMVALTECH CORP. OF PUERTO RICO; LIQUID CAPTIAL EXCHANGE
INC.; GARRINGTON GROUP LTD; HECTOR RAFAEL FIGUEROA
FERNANDEZ; WYETH PHARMACEUTICALS COMPANY INC.; WYETH-
WHITEHALL PARMACEUTICALS INC.; PFIZER PHARMACEUTICALS INC.;
PFIZER PHARMACEUTICALS LLC; PFIZER GLOBAL MANUFACTURING;
PFIZER INDUSTRY ASSOCIATION PUERTO RICO; PFIZER GLOBAL
MANUFACTURING PUERTO RICO; LILLY DEL CARIBE INC.; FIRST BANK
OF PUERTO RICO; SCOTIA BANK OF PUERTO RICO; GENERAL
ATTORNEY OF THE UNITED STATE DEPARTMENT OF JUSTICE,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-00743-LO-IDD)


Submitted: February 18, 2021                             Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Edwin A. Algarin-Moure, Appellant Pro Se. Theresa Allyn Queen, GREENBERG
TRAURIG, LLP, McLean, Virginia; Craig Crandall Reilly, LAW OFFICE OF CRAIG C.
REILLY, Alexandria, Virginia; Peter John Komorowski, III, COVINGTON & BURLING,
LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Edwin A. Algarin-Moure seeks to appeal the magistrate judge’s order denying his

motions for extension of time to respond to Defendants’ motions to dismiss his civil action.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The order Algarin-Moure

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Algarin-Moure’s

motions to appoint counsel and for a transcript at government expense and dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3